International Headquarters 7150 Mississauga Road Mississauga, Ontario L5N 8M5 Phone: 905.286.3000 Fax: 905.286.3050 Contact Information: Laurie W. Little 949-461-6002 laurie.little@valeant.com VALEANT PHARMACEUTICALS COMPLETES ACQUISITION OF DERMIK Mississauga, Ontario, Canada — December 19, 2011 — Valeant Pharmaceuticals International, Inc. (NYSE: VRX and TSX: VRX) announced that effective December 16, 2011, the company completed its previously announced acquisition of Dermik, a dermatology unit of Sanofi (EURONEXT: SAN and NYSE: SNY). About Valeant Pharmaceuticals International, Inc. Valeant Pharmaceuticals International, Inc. (NYSE/TSX: VRX) is a multinational specialty pharmaceutical company that develops, manufactures and markets a broad range of pharmaceutical products primarily in the areas of neurology, dermatology and branded generics.More information about Valeant Pharmaceuticals International, Inc. can be found at www.valeant.com. ###
